Exhibit 10.129

LOGO [g152538img003.jpg]

August 25, 2010

Danna Rabin

Dear Danna:

As a valued member of the senior management team of Comverse, Inc. (“Comverse”
or the “Company”) with this letter, Comverse is now offering you sponsorship of
a request for lawful permanent resident status in the U.S.

In administering this benefit to you, you understand that Comverse will utilize
U.S. immigration counsel of its choice in preparing and submitting this request
on your behalf to the U.S. Department of Homeland Security (USDHS). Although
Comverse will exert reasonable and diligent efforts in preparing this request to
USDHS, the decision to grant permanent residency in the U.S. rests entirely with
USDHS and you understand that Comverse does not guarantee an approval. In
addition, consistent with current company practice in the offering of this
sponsorship to select employees of Comverse in the U.S., you agree to be
personally responsible for all legal fees, any and all required governmental
filing fees and any and all other costs associated with this process, except for
those fees to be covered by the Company as mandated by the U.S. laws.

In consideration of this offer of immigration sponsorship, effective the notice
date of USDHS approval on your request for permanent residence, you agree to
localize as a U.S. employee eligible for all of the standard benefits available
to U.S.-based employees of Comverse. Upon localization, you agree to terminate
all benefits and allowances (including housing allowance and all as set forth in
your accepted offer letter dated August 20, 2009) provided to you in connection
with your international assignment in the U.S. Only until such time you receive
your lawful permanent residence, your current international assignment benefits
will remain in effect as set forth in your accepted offer letter date August 20,
2009.

As you know, your current international assignment in the U.S. is scheduled to
expire on September 11, 2011. At the conclusion of this current assignment
period, subject to the Company’s discretion and approval, you may be eligible
for extensions of your international assignment in increments of one (1) year up
to an aggregate of five (5) years per current Comverse Global Relocation Policy.
By Company policy, at no time can your international assignment exceed an
aggregate of five (5) years. If the Company elects to not extend your
international assignment at the conclusion of your current or subsequent
assignment terms but prior to five aggregate assignment years and you have not
then received your permanent residence in the U.S., you will be given the option
to localize or repatriate back to your home country. If you remain on assignment
for an aggregate of five (5) years and you have not then received your permanent
residence in the U.S., your international assignment will be terminated by
Comverse and you will be given the option to localize as a U.S.-based employee
or repatriate back to your home country. Therefore, notwithstanding the above,
your localization as a U.S.-based employee will occur upon receipt of USDHS
approval on your request for permanent residency, the termination of your
international assignment (should you choose the localization option) or on the
date you reach the end of five (5) aggregate years on international assignment
in the U.S., whichever of these events occurs first.

Upon your localization, you will receive a salary increase of $31,900 US per
year.

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000



--------------------------------------------------------------------------------

LOGO [g152538img003.jpg]

 

If you are in acceptance of Comverse’s offer of localization under these terms,
please sign and date below and return the original of this letter to me as soon
as possible.

If you decide not to accept Comverse’s offer of localization under these terms,
please notify me in writing.

If you have any questions, please do not hesitate to contact me.

Thank you for your continuing contributions to Comverse.

 

Sincerely, /s/ Rebecca L. Smith Rebecca L. Smith VP- Americas HR Services
Comverse, Inc. Agreed and Accepted: /s/ Danna Rabin Danna Rabin 8/26/2010 Date

 

Comverse, Inc.

200 Quannapowitt Parkway * Wakefield, Massachusetts 01880

Telephone: 1+781-224-9000